PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Loppnow & Chapa [Motorola]
P.O. Box 7588
Libertyville, IL 60048


In re Application of: Hossein Bagheri
Serial No.: 16725482         
Filed: December 23, 2019
Docket: SMM920180044-US-NP
Title: METHOD AND APPARATUS FOR TRANSMITTING A HIGH PRIORITY UPLINK TRANSMISSION
::::::


DECISION UNDER 37 C.F.R. §1.181



This is a decision regarding the petition filed on 31 December 2021 under 37 C.F.R. § 1.181 to require the Examiner to withdraw the finality of the rejection mailed October 12, 2021.

The petition is DISMISSED as MOOT.

REVIEW OF FACTS

Petitioner argues that the Office Action mailed October 12, 2021 was improperly made final because it purportedly introduced a new ground of rejection against claim 1 that was not necessitated by amendment (nor based on information submitted in an information disclosure statement). Petitioner further asserts that the Advisory Action mailed December 21, 2021 improperly maintained that finality.

Concurrent with the petition on December 31, 2021, Applicant filed a Pre-Appeal Brief Request for Review, challenging the merits of the rejections of claims 1-11 and 13-19 under 35 USC § 103.

A decision on the Pre-Appeal Brief Request for Review was mailed on January 25, 2022. The decision withdrew the rejections against the claims, indicating:

A conference has been held. The rejection is withdrawn and a Notice of Allowance will be mailed. Prosecution on the merits remains closed. No further action is required by applicant at this time.

A Notice of Allowance was mailed on February 4, 2022.

                                                                                                                                                                                                       REGULATION AND PRACTICE

Guidance as to when an Office action may be made final is laid out MPEP § 706.07(a), which provides in part: 

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). 

…

For guidance in determining what constitutes a new ground of rejection, see MPEP § 1207.03(a).

MPEP § 1207.03(a), in turn, lists a number of examples which provide guidance as to what does and does not constitute a “new ground of rejection,” and establishes that “the ultimate criterion of whether a rejection is considered ‘new’ * * * is whether appellants have had fair opportunity to react to the thrust of the rejection.” Kronig, 539 F.2d at 1302, 190 USPQ at 426.

ANALYSIS AND DECISION

A review of the record reveals that the Notice of Panel Decision from Pre-Appeal Brief Review mailed January 25, 2022 indicates that “The rejection is withdrawn and a Notice of Allowance will be mailed.” Consistent with that decision, a Notice of Allowance was mailed on February 4, 2022.

In essence, the finality of the rejection has been withdrawn because the rejection itself has been withdrawn. No other rejections are pending against the claims.

Accordingly, as petitioner’s requested relief has already occurred, the petition is DISMISSED as MOOT. 

Applicant is given a time period of 2 months to reply. This period is not extendable.   

Any inquiry concerning this decision should be directed to Christopher Biagini at (571) 272-9743. 


_/JAMES A KRAMER/  Director, Art Unit 2400